DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/30/19.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the phrase “[t]he present invention relates to” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2016/0091778).
Consider claim 1, Kobayashi discloses (e.g. figure 5) a filter assembly, comprising:
a substrate (4, filter frame) comprising a surrounding wall forming an inner cavity of the substrate and an extension wall (filter holding ring 3) extending from the surrounding wall into the inner cavity of the substrate (see figure 5);
a filter (2, optical filter is mounted via various intermediaries) mounted on the substrate; and
a spacer (21, front abutment) fixed to a bottom surface of the extension wall;
wherein the extension wall forms a receiving cavity (see figure 5) for receiving the filter, the filter is received in the receiving cavity, and a bottom portion (i.e. left side 
Consider claim 2, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein the glue-receiving groove is a wedge-shaped groove (see figure 5, the adhesive injection hole 46 is wedge shaped) [0069-0072].
Consider claim 3, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein the side surface of the extension wall extends from a top surface of the extension wall to the bottom surface of the extension wall in a direction gradually approaching the filter (22, rear abutment) [0069-0072].
Consider claim 4, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein the glue-receiving groove is provided along a periphery of the filter (the groove is along the outer perimeter) [0069-0072].
Consider claim 5, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein the filter and the extension wall divide the inner cavity of the substrate into a first inner cavity and a second inner cavity, and the spacer is provided in the second inner cavity (see figure 5, the filter holding ring divides the inner cavity of the filter frame 4 into two cavities and the front abutment 21 is in the second inner cavity) [0069-0072].
Consider claim 6, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein an opening size of the first inner cavity is smaller than that of the second inner cavity (see figure 5, the rear part is narrower than the front part) [0069-0072].

The preceding claim is a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Consider claim 8, Kobayashi discloses (e.g. figure 5) an optical camera device comprising the filter assembly as described in claim 1 (the filter is used in a camera as a camera filter frame) [abstract, 0069-0072].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2020/0158980) discloses a split lens assembly and a method of using adhesive to bond the lens elements together.  A spacing element facilitates calibration between the lens elements. 
Huang (US 10,146,061) discloses a double-ring lens filter holder that utilizes adhesive to bond the filter to a surrounding substrate.
Wang (US 2020/049021) discloses (e.g. figures 2-3) a glue groove and stopper surface to attach an element to a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872